          Case 5:20-cv-03177-HLT Document 16 Filed 12/04/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JOSEPH LEE JONES,

            Plaintiff,

            v.                                             Case No. 5:20-cv-03177-HLT

 SAM CROW, et al.,

            Defendants.


                                            ORDER

       Plaintiff, Joseph Lee Jones, who is currently detained at the Douglas County Jail in

Lawrence, Kansas, filed this pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff

is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g); he may proceed in forma

pauperis only if he establishes a threat of imminent danger of serious physical injury. The Court

found that Plaintiff’s Complaint presents no claim that Plaintiff was in danger of serious physical

injury at the time of filing and ordered Plaintiff to submit the filing fee. On August 4, 2020, the

Court dismissed this case without prejudice under Fed. R. Civ. P. 41(b) for failure to submit the

filing fee by the deadline. (Docs. 5, 6.) On August 19, 2020, Plaintiff filed a Notice of Appeal

(Doc. 7). The Tenth Circuit Court of Appeals dismissed the appeal for lack of prosecution.

(Doc. 11). On September 14, 2020, the Court entered an Order (Doc. 12) denying Plaintiff’s

motion to alter or amend judgment. Plaintiff filed an objection to the Court’s Order (Doc. 13), and

on November 30, 2020, Plaintiff filed his second Motion to Alter or Amend Judgment (Doc. 14).

Plaintiff filed a memorandum in support on December 4, 2020 (Doc. 15).

       Local Rule 7.3 provides that “[p]arties seeking reconsideration of dispositive orders or

judgments must file a motion pursuant to Fed. R. Civ. P. 59(e) or 60.” D. Kan. Rule 7.3(a).

Because Plaintiff’s motion was not filed within 28 days after the entry of the judgment, the Court
          Case 5:20-cv-03177-HLT Document 16 Filed 12/04/20 Page 2 of 3




will treat it as a motion under Rule 60(b). See Fed. R. Civ. P. 59(e) (“A motion to alter or amend

a judgment must be filed no later than 28 days after the entry of the judgment.”)

       Plaintiff’s motion is treated as a motion filed under Rule 60(b) of the Federal Rules of Civil

Procedure, seeking relief from judgment entered in this matter. See Weitz v. Lovelace Health

System Inc., 214 F.3d 1175, 1178 (10th Cir. 2000). Rule 60(b) provides in relevant part that:

               On motion and just terms, the court may relieve a party or its legal
               representative from a final judgment, order, or proceeding for the
               following reasons: (1) mistake, inadvertence, surprise, or excusable
               neglect; (2) newly discovered evidence that, with reasonable
               diligence, could not have been discovered in time to move for a new
               trial under Rule 59(b); (3) fraud (whether previously called intrinsic
               or extrinsic), misrepresentation, or misconduct by an opposing
               party; (4) the judgment is void; (5) the judgment has been satisfied,
               released, or discharged; it is based on an earlier judgment that has
               been reversed or vacated; or applying it prospectively is no longer
               equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

       A Rule 60(b) motion provides extraordinary relief which “may only be granted in

exceptional circumstances.” Amoco Oil Co. v. United States Environmental Protection Agency,

231 F.3d 694, 697 (10th Cir. 2000). The decision to grant such relief “is extraordinary and may

only be granted in exceptional circumstances.” Servants of the Paraclete v. Does, 204 F.3d 1005,

1009 (10th Cir. 2000) (quotation marks omitted).

       Plaintiff’s objection to this Court’s order denying his first motion to alter or amend

judgment alleges that the Court should have treated his motion as an appeal; and asks the Court to

send Plaintiff a copy of his motion at Doc. 10. (Doc. 13, at 1.) The Clerk mailed Plaintiff a copy

of his motion at Doc. 10 on September 28, 2020. The Court notes that Plaintiff has already filed

an appeal in this case and the Tenth Circuit has dismissed that appeal.




                                                 2
          Case 5:20-cv-03177-HLT Document 16 Filed 12/04/20 Page 3 of 3




       This action was dismissed for failure to pay the filing fee after the Court found no showing

of imminent danger of serious physical injury. Plaintiff alleges in his second motion to alter or

amend judgment that the Court should reconsider the denial of his motion for leave to proceed in

forma pauperis because the three-strikes provision of the statute violates his First Amendment

rights. This argument could have been raised earlier and is without merit. See Strope v. Cummings,

653 F.3d 1271, 1275 (10th Cir. 2011) (“Nor is there any question that § 1915(g) is constitutional.”)

(citations omitted)).

       The remainder of Plaintiff’s motion, which is largely incomprehensible, refers to other

cases he has filed and suggests that he is filing his motions as a means to preserve his research.

Nothing in Plaintiff’s motion suggests relief under Rule 60 is warranted. Plaintiff has failed to

assert exceptional circumstances warranting relief under Rule 60(b).

       THE COURT THEREFORE ORDERS that Plaintiff’s Motion to Alter or Amend

Judgment (Doc. 14) is denied.

       IT IS SO ORDERED.


       Dated: December 4, 2020                       /s/ Holly L. Teeter
                                                     HOLLY L. TEETER
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
